THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Appellant,

            v.

            Leon LaGwan Barksdale, Respondent.

            Appellate Case No. 2017-002306



                         Appeal From Laurens County
                      Donald B. Hocker, Circuit Court Judge


                              Opinion No. 5812
                 Heard October 12, 2020 – Filed March 24, 2021


                        REVERSED AND REMANDED


            Attorney General Alan McCrory Wilson, and Senior
            Assistant Deputy Attorney General William M. Blitch,
            Jr., both of Columbia; and Solicitor David Matthew
            Stumbo, of Greenwood, all for Appellant.

            Appellate Defender David Alexander, of Columbia, for
            Respondent.


WILLIAMS, J.: In this criminal appeal, the State appeals the trial court's
suppression of incriminating statements that Leon L. Barksdale made regarding his
alcohol consumption prior to a traffic accident. The State argues (1) the record
contains no evidence to support the court's ruling that Barksdale was in custody at
the time he was questioned regarding his alcohol consumption; (2) the court erred
by utilizing an incorrect definition of "custody" as set forth in Miranda v. Arizona1
and its progeny; and (3) the court improperly relied on the subjective intentions
and knowledge of the officer that questioned Barksdale rather than the totality of
the circumstances. We reverse and remand.

FACTS/PROCEDURAL HISTORY

On the evening of October 21, 2013, at approximately 9:15 P.M., Officer Patrick
Craven of the Laurens Police Department responded to a traffic accident involving
a sedan and a motorcycle. EMS and other officers were already at the scene of the
accident when Officer Craven arrived. After learning that the other officers had
not yet determined the sedan driver's identity, Officer Craven began asking
individuals at the scene who was driving, and Barksdale answered he was the
driver. Officer Craven asked Barksdale for his driver's license, car registration,
and proof of insurance, and he allowed Barksdale to return to his car for the
requested documentation. After Barksdale left to find the documentation, Officer
Craven immediately remarked to another officer "I think he has been drinking,"
"that boy's been drinking," and "he smells like alcohol." Officer Craven then asked
another officer to accompany him while he spoke with Barksdale to confirm he
smelled alcohol on Barksdale's person.

When Barksdale returned with the requested documentation, Officer Craven asked
him, "How much you had to drink tonight? I can smell it on you. I just gotta ask."
Barksdale did not answer, and Officer Craven repeated the question multiple times.
Barksdale then confessed that he had consumed a forty-ounce beer at home before
the accident occurred. Following his confession, EMS requested to speak with
Barksdale to evaluate his health.

As EMS spoke with Barksdale, Officer Craven found an open, cold, forty-ounce
beer bottle near Barksdale's car, which he suspected belonged to Barksdale. The
bottle matched an unopen beer found in the passenger compartment of Barksdale's
car. At that point, Officer Craven decided to administer field sobriety tests to
Barksdale and asked other officers to not "let [Barksdale] walk off." Officer
Craven then moved his patrol vehicle to an adjacent gas station parking lot so the
dash camera could better capture footage of the field sobriety tests.2 After Officer



1
 384 U.S. 436 (1966).
2
 During the first ten minutes of the encounter between Officer Craven and
Barksdale, Officer Craven's car was parked behind several other cars. Neither
Craven moved his vehicle, the camera showed Barksdale sitting in the passenger
seat of his car speaking with EMS. Officer Craven spoke with EMS, and he asked
Barksdale to follow him to the front of his car. Officer Craven informed Barksdale
he was not under arrest and asked if he would submit to field sobriety tests.
Barksdale agreed to take the tests.

Officer Craven administered five different field sobriety tests. Immediately after
concluding the tests, Officer Craven asked Barksdale to rate his current sobriety on
a scale of one to ten, with ten being the most inebriated Barksdale had ever been
prior to that night. Barksdale responded, "I wouldn’t say I'm drunk. But I'd say
[about] five." Officer Craven then asked Barksdale if he could feel the effects of
alcohol, and Barksdale responded "yeah, I can feel that." Officer Craven then
placed Barksdale under arrest for driving under the influence of alcohol and
Mirandized him. Thereafter, Barksdale admitted that the open beer found near his
car was his and he threw it out to avoid an open container charge.

The State charged Barksdale with felony driving under the influence, and a jury
trial commenced on October 23, 2017. After the jury was empaneled but before
trial began, Barksdale objected to the admission of his statements to Officer
Craven pertaining to his alcohol consumption. The trial court held a Jackson v.
Denno3 hearing during which Officer Craven testified regarding his encounter with
Barksdale and the court reviewed Officer Craven's dash camera footage.

During the hearing, Barksdale argued that all statements he made before receiving
Miranda warnings should have been suppressed as a violation of his Fifth
Amendment rights because he was under custodial interrogation from the outset of
Officer Craven's arrival at the scene. Barksdale asserted he was in custody because
(1) he was involved in a traffic accident and bound by law to remain at the scene,
(2) the nature of the accident scene was not merely a routine traffic stop, (3)
Officer Craven instructed other officers not to allow Barksdale to "walk off," (4)
the interrogation process was prolonged, (5) Barksdale was immediately identified
as a suspect, and (6) EMS and several officers were on the scene.

The State argued Barksdale's incriminating statements were admissible because
Officer Craven asked the questions as a routine investigation of a traffic accident.
The State also asserted that Barksdale could not have heard Officer Craven instruct
the other officers to not let Barksdale leave the scene because EMS was speaking

Officer Craven nor Barksdale were visible on dash camera footage until Officer
Craven moved his car to capture the field sobriety tests.
3
  378 U.S. 368 (1964).
with Barksdale at that time and, therefore, it should not be considered in evaluating
the totality of the circumstances.

The trial court suppressed all of Barksdale's pre-Miranda statements made to
Officer Craven. The court found that "based upon the totality of the circumstances,
it certainly [was] clear . . . that as soon as Officer Craven started talking [to
Barksdale] he smelled alcohol." The court weighed the fact that Officer Craven
never advised Barksdale that he was not in custody. The court noted that (1) once
Officer Craven smelled alcohol on Barksdale, he was not "in any position to allow
Mr. Barksdale to leave the scene" and (2) several minutes after smelling the
alcohol, Officer Craven advised other officers to not let Barksdale leave. In
conclusion, the court determined that "at the very outset Officer Craven would not
have allowed [Barksdale] to leave" and Miranda warnings were therefore required.

Immediately after the court made its ruling, the State conceded that it no longer
had a case against Barksdale and dismissed the charges. This appeal followed.

ISSUE ON APPEAL
Did the trial court err in suppressing Barksdale's statements based on a finding that
Barksdale was in custody at the time he was questioned regarding his alcohol
consumption?

STANDARD OF REVIEW
"In criminal cases, the appellate court sits to review errors of law only." State v.
Jenkins, 412 S.C. 643, 650, 773 S.E.2d 906, 909 (2015). The decision to admit or
exclude evidence is within the sound discretion of the trial court. State v. Jackson,
384 S.C. 29, 34, 681 S.E.2d 17, 19 (Ct. App. 2009). This court will not disturb the
trial court's admissibility determinations absent a prejudicial abuse of discretion.
State v. Adkins, 353 S.C. 312, 326, 577 S.E.2d 460, 468 (Ct. App. 2003). "An
abuse of discretion arises from an error of law or a factual conclusion that is
without evidentiary support." State v. Irick, 344 S.C. 460, 464, 545 S.E.2d 282,
284 (2001). "Appellate review of whether a person is in custody is confined to a
determination of whether the ruling by the trial [court] is supported by the record."
State v. Evans, 354 S.C. 579, 583, 582 S.E.2d 407, 409 (2003).

LAW/ANALYSIS

The State argues the trial court erred in suppressing Barksdale's statements
pertaining to his alcohol consumption because the court misinterpreted the
definition of "custody." Specifically, the State contends the court improperly
relied upon Officer Craven's subjective intent and views in determining if
Barksdale was in custody at the time he made the incriminating statements. We
agree.

We find the trial court's determination that Barksdale was in custody when Officer
Craven questioned him regarding his alcohol consumption was based on an error
of law. The Fifth Amendment of the United States Constitution states "[n]o person
. . . shall be compelled in any criminal case to be a witness against himself." This
constitutional safeguard protects individuals from overzealous police practices and
limits the admissibility of incriminating statements, "whether exculpatory or
inculpatory, stemming from custodial interrogation of [a] defendant unless [the
prosecution] demonstrates the use of procedural safeguards effective to secure the
privilege against self-incrimination." Miranda, 384 U.S. at 444. "A statement
obtained as a result of custodial interrogation is inadmissible unless the suspect
was advised of and voluntarily waived his [constitutional] rights." State v. Miller,
375 S.C. 370, 379, 652 S.E.2d 444, 449 (Ct. App. 2007).

Miranda warnings, the procedural safeguards used to secure the privilege against
self-incrimination, are required for official interrogation "only when a suspect 'has
been taken into custody or otherwise deprived of his freedom of action in any
significant way.'" State v. Easler, 327 S.C. 121, 127, 489 S.E.2d 617, 621 (1997),
(quoting Miranda, 348 U.S. at 444), overruled on other grounds by State v.
Greene, 423 S.C. 263, 814 S.E.2d 496 (2018). A significant deprivation of
freedom "has been interpreted as meaning formal arrest or detention associated
with a formal arrest." Id. at 127, 489 S.E.2d at 621; see also Howes v. Fields, 565
U.S. 499, 508–09 (2012) ("'[C]ustody' is a term of art that specifies circumstances
that are thought generally to present a serious danger of coercion.").

Whether an individual is in "custody" is determined based on the totality of the
circumstances surrounding the interrogation, including "the location, purpose, and
length of interrogation, and whether the suspect was free to leave the place of
questioning." State v. Medley, 417 S.C. 18, 25, 787 S.E.2d 847, 851 (Ct. App.
2016) (quoting State v. Navy, 386 S.C. 294, 301, 688 S.E.2d 838, 841 (2010)).
"The initial determination of whether an individual was in custody depends on the
objective circumstances of the interrogation, not the subjective views harbored by
either the interrogating officers or the person being questioned." State v. Sprouse,
325 S.C. 275, 282, 478 S.E.2d 871, 875 (Ct. App. 1996). "The relevant inquiry is
whether a reasonable man in the suspect's position would have understood himself
to be in custody." Easler, 327 S.C. at 128, 489 S.E.2d at 621. Even if an officer
focuses his inquiries on a suspect, Miranda warnings are not warranted if the
setting is non-custodial. Id. at 127–28, 489 S.E.2d at 621. Miranda warnings were
"not intended to hamper the traditional function of police officers in investigating
crime." See Miranda, 384 U.S. at 477.

Examining the record, we find the trial court erred in determining Barksdale was in
custody when Officer Craven questioned him regarding his alcohol consumption.
Initially, the trial court erred by primarily considering Officer Craven's subjective
intent and knowledge in determining whether Barksdale was in custody rather than
whether a reasonable person in Barksdale's position would believe he was in
custody. See Sprouse, 325 S.C. at 282, 478 S.E.2d at 875 (emphasizing that the
relevant inquiry when determining whether a suspect is in custody revolves around
the objective circumstances surrounding the encounter and not the subjective views
harbored by the investigator or the suspect); see also State v. Hill, 425 S.C. 374,
381, 822 S.E.2d 344, 348 (Ct. App. 2018) (stating an investigating officer's
testimony that a defendant was not in custody was weightless as the proper inquiry
is objective and focuses instead on whether or not a person in the defendant's shoes
would believe he was free to stop the questioning and depart). Specifically, the
court considered Officer Craven's subjective knowledge and intent when it noted
(1) Officer Craven smelled alcohol on Barksdale's person and was in no position to
let Barksdale leave the scene after doing so; (2) officer Craven told Barksdale he
was not under arrest but failed to inform him that he was not in custody; and (3)
Officer Craven would not have let Barksdale leave the scene and told other officers
to prevent Barksdale from leaving.

Moreover, the record does not support a finding that Barksdale was deprived of his
freedom of movement in any significant way or detained in such a way as to mimic
formal arrest. See Easler, 327 S.C. at 127, 489 S.E.2d at 621 ("[A significant
deprivation of freedom] has been interpreted as meaning formal arrest or detention
associated with a formal arrest"). Regarding freedom of movement, the Supreme
Court stated the following:

             [I]n order to determine how a suspect would have
             "gauge[d]" his "freedom of movement," courts must
             examine "all of the circumstances surrounding the
             interrogation." Relevant factors include the location of
             the questioning, its duration, statements made during the
             interview, the presence or absence of physical restraints
             during the questioning, and the release of the interviewee
             at the end of the questioning.
Howes, 565 U.S. at 509 (second alteration in original) (citations omitted) (quoting
Stansbury v. California, 511 U.S. 318, 322 (1994) (per curiam)).

The Court further noted that an individual's freedom of movement is but one part
of the custody analysis and past decisions did not "'accord talismanic power' to the
freedom-of-movement inquiry, and . . . instead asked the additional question
whether the relevant environment presents the same inherently coercive pressures
as the type of station house questioning at issue in Miranda." Id. (citation
omitted) (quoting Berkemer v. McCarty, 468 U.S. 420, 437 (1984)). The Court
concluded its jurisprudence established "that the freedom-of-movement test
identifies only a necessary and not a sufficient condition for Miranda custody." Id.
(quoting Maryland v. Shatzer, 559 U.S. 98, 112 (2010)).

In State v. Kerr, this court found the defendant was not entitled to Miranda
warnings during questioning because the officer on the scene was performing a
routine investigation of a traffic accident. 330 S.C. 132, 146, 498 S.E.2d 212, 219
(Ct. App. 1998). In that case, the defendant collided with another car on I-26, and
the first officer on the scene placed the defendant into the back of his police car but
did not place him under arrest. Id. at 138–39, 498 S.E.2d at 214–15. A highway
patrolman later arrived at the scene and noticed a strong smell of alcohol while he
questioned the defendant. Id. at 139, 498 S.E.2d at 215. The patrolman then asked
the defendant if he had been drinking, and the defendant responded that he had
several drinks earlier in the night. Id. The patrolman subsequently administered
field sobriety tests, which the defendant failed, and placed the defendant under
arrest for driving under the influence. Id. Reasoning the subjective views of the
investigating officer and the defendant were irrelevant, this court found Miranda
warnings were not required because the defendant was not in custody as the
patrolman was merely conducting a routine investigation into the cause of a traffic
accident when the defendant admitted to his prior alcohol consumption. Id. at 146,
498 S.E.2d at 219.

Similarly, in State v. Morgan, our supreme court ruled a defendant was not entitled
to Miranda warnings while officers were investigating a traffic accident. 282 S.C.
409, 412, 319 S.E.2d 335, 336–37 (1984). In that case, the defendant was racing
another car, and the other car lost control and crashed. Id. at 410, 319 S.E.2d at
336. The defendant fled the scene but returned to the scene minutes later. Id.
Officers responding to the accident spoke with the defendant, and they arrested
him after he admitted that he had consumed alcohol and marijuana before the race.
Id. at 410–11, 319 S.E.2d at 336. The court ruled Miranda warnings were not
required because "[a] traffic accident had just occurred" and "[w]hat followed was
a routine investigation into the cause." Id. at 411–12, 319 S.E.2d at 336–37.
Like the officers in Kerr and Morgan, Officer Craven responded to the scene of a
traffic accident and questioned Barksdale to investigate the accident's cause. See
Morgan, 282 S.C. at 411–12, 319 S.E.2d at 336–37; Kerr, 330 S.C. at 145, 498
S.E.2d at 219. Because Officer Craven's questions regarding Barksdale's alcohol
consumption occurred during a routine investigation, Miranda warnings were not
warranted. See Morgan, 282 S.C. at 411–12, 319 S.E.2d at 336–37 (holding
Miranda warnings were not required for statements made at the scene of a traffic
accident if the defendant was not in custody or significantly deprived of his
freedom); see also Kerr, 330 S.C. at 145, 498 S.E.2d at 219 (reaching a similar
conclusion as Morgan). Further, the record does not reflect that Barksdale was
detained or limited in his freedom of movement such that a reasonable person
would believe he was in custody. Officer Craven did not place Barksdale in
handcuffs until after he failed a litany of field sobriety tests. Prior to making the
statements, Barksdale was able to move about the accident scene freely, and
Officer Craven allowed him to walk away to get his license and registration and to
speak with EMS regarding potential injuries. EMS did not speak with Barksdale
under special orders from Officer Craven, and EMS allowed Barksdale to sit in his
own car while they checked him for injuries. See Howes, 565 U.S. at 509 (stating
the presence or absence of physical restraints during questioning is a relevant
factor for determining whether the suspect was in custody); cf. Medley, 417 S.C. at
26, 787 S.E.2d at 851 (holding a DUI suspect was in custody when he was
interrogated about his alcohol consumption because the suspect was handcuffed
and pinned to the ground); State v. Ledford, 351 S.C. 83, 88, 567 S.E.2d 904, 907
(Ct. App. 2002) (finding a DUI suspect was in custody when an officer carried the
suspect from the suspect's home to the patrol car and questioned the suspect as he
propped him against the car to handcuff him); State v. Newell, 303 S.C. 471, 474–
75, 477, 401 S.E.2d 420, 423–24 (Ct. App. 1991) (ruling a DUI suspect was in
custody when questioned regarding a traffic accident as officers transported her to
the detention center in a police car after they placed her under arrest).

Furthermore, Barksdale's interrogation occurred at the scene of the traffic accident
and was effectuated in a public place—the side of a public thoroughfare. See
Howes, 565 U.S. at 509 (stating the location of the questioning is a relevant factor
for determining whether the suspect was in custody). Many people were around to
witness the interaction between Barksdale, Officer Craven, and the other officers,
some of whom were pedestrians and EMS. Additionally, the presence of multiple
officers at the scene of an accident has not deterred our appellate courts from
finding a DUI suspect was not in custody at the time of interrogation. See Easler,
327 S.C. at 126, 128–29 489 S.E.2d at 620, 621 (stating the DUI suspect was not in
custody while being questioned in the presence of multiple police officers);
Morgan, 282 S.C. at 410, 412, 319 S.E.2d at 336, 337 (finding the suspect was not
in custody while speaking with three police officers); Kerr, 330 S.C. at 139, 146,
498 S.E.2d at 216, 219 (holding a DUI suspect was not in custody after one officer
placed him in the back of his patrol car and a different officer questioned him).
Under these facts, we find a reasonable person in Barksdale's position would not
have believed himself to be in custody.

Finally, Officer Craven telling other officers not to allow Barksdale to "walk off"
does not support a finding of custody. EMS was speaking with Barksdale at the
time Officer Craven made the statement, and there was no evidence that Barksdale
heard him or that the statement was relayed to Barksdale. Even if Barksdale heard
Officer Craven's statement, such a statement, along with the facts discussed above,
would not amount to a significant deprivation of Barksdale's freedom of movement
that would cause a reasonable person to believe he was in custody. See State v.
Walker, 430 S.C. 411, 419, 844 S.E.2d 405, 409 (Ct. App. 2020) (emphasizing that
even though a suspect may subjectively feel unable to leave or terminate an
encounter with an officer or may be deprived of his freedom to an extent, that
deprivation must be "significant" at the time the suspect is interrogated).

Based on the foregoing, we find the record does not support a finding that
Barksdale was in custody at the time Officer Craven questioned him regarding his
alcohol consumption. Although we acknowledge that individuals who are
subjected to questioning by police officers are likely to feel intimidated, this
inherent intimidation alone is insufficient to warrant Miranda warnings. See State
v. Neeley, 271 S.C. 33, 41, 244 S.E.2d 522, 527 (1978) ("Any interview of one
suspected of a crime by a police officer will have coercive aspects to it, simply by
virtue of the fact that the police officer is part of a law enforcement system which
may ultimately cause the suspect to be charged with a crime. But police officers
are not required to administer [Miranda] warnings to everyone whom they
question." (quoting Oregon v. Mathiason, 429 U.S. 492, 495 (1977))).

Accordingly, we find the trial court erred in finding Barksdale was in custody and
suppressing Barksdale's statements.4



4
  As to Barksdale's argument that he was in custody because a statute precluded
him from leaving the scene of the accident, this argument is without merit. Under
section 56-5-1220(A) of the South Carolina Code (2012), no motorist involved in a
traffic accident is allowed to leave the scene of a wreck unless to seek emergency
assistance. A statutory restriction on leaving an accident does not amount to a
CONCLUSION
Based on the foregoing, the trial court's ruling is

REVERSED and the matter is REMANDED for a new trial.

HUFF and GEATHERS, JJ., concur.




"formal arrest or detention associated with a formal arrest" that equates to custody.
See Easler, 327 S.C. at 127, 489 S.E.2d at 621.